Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please update the specification at [0001] to include reference to the patents which have matured form the parent applications. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,10,11,13,15,17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure (I) in claim 10 does not meet the limitations of claim 1 as the hydroxy groups is attached to a carbon of the phenyl ring, not a carbon atom in the imidazole ring.
In claim 9, “(A)” to  “(D)” are not properly aligned with the respective structures.
In claim 15, “(A)” and “(B)” are not properly aligned with the respective structures.
In claim 11, please replace “imidazole” with - - imidazole ring- - (both occurrences)  and “pyridine”  with - -pyridine ring- -.
In claim 19, “(A)” to  “(D)” are not properly aligned with the respective structures.
In  claim 13, “the benzimidazole” lacks antecedent basis and is not the result of a fusion of an imidazole and pyridine ring. (required in claim 11)
	In claim 17, “the imidazole” lacks antecedent basis.  Please amend it to recite - - the imidazole ring- - .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10520813, in view of .JP 5733167. Although the claims at issue are not identical, they are not patentably distinct from each other because the fused imidazole of recited in the instant claims are found in claims 1,13 and 17 of the patent which also recite a polymer which changes solubility and a PAG having heterocyclic rings.  Claim 7 recites the attachment of the sensitizer to a polymer. 
JP 5733167 teaches a photoresist composition including polymer 12

    PNG
    media_image1.png
    94
    470
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art to modify the invention bounded by claims 1-19 of U.S. Patent No. 10520813 by attaching the imidazole of the claims to the resist polymer based upon the recitation of attachment to a polymer in claim 7 and the prior attachment of imidazole containing moieties to resist polymers in JP 5733167 with a reasonable expectation of gaining the sensitization benefits of the imidazole based sensitizer.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11422465, in view of  JP 5733167. Although the claims at issue are not identical, they are not patentably distinct from each other because the fused imidazole of recited in the instant claims are found in claims 10 and 16 of the patent which depend upon independent claims reciting a polymer having an acid labile group and a PAG having heterocyclic rings.  Claim 20 recites the attachment of the sensitizer to a polymer. 
JP 5733167 teaches a photoresist composition including polymer 12

    PNG
    media_image1.png
    94
    470
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art to modify the invention bounded by claims 1-20 of U.S. Patent No. 11422465 by attaching the imidazole of the claims to the resist polymer based upon the recitation of attachment to a polymer in claim 20 and the prior attachment of imidazole containing moieties to resist polymers in JP 5733167 with a reasonable expectation of gaining the sensitization benefits of the imidazole based sensitizer.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirano et al. 20170038684 teaches benzimidazoles in photoresist compositions of the examples. 
	Kumaki et al. 20160161851 teaches nitrogen containing repeating units including rings with two nitrogens on page 45. 
	
See also imidazoles on page 13 and bounded by the teachings of formula 3 
    PNG
    media_image2.png
    100
    153
    media_image2.png
    Greyscale
In formula (3), R5 represents a hydrogen atom or a methyl group. X .sup.1 is a C 1-15 linear, branched or cyclic divalent hydrocarbon group which may contain a single bond or an oxygen atom. R6 and R7 are each independently a hydrogen atom, or a C 1-15 linear, branched or cyclic monovalent hydrocarbon group which may contain a hetero atom, on the monovalent hydrocarbon group One or more of the hydrogen atoms may be substituted with a fluorine atom. R6 and R7 may be bonded to each other and form a ring together with the nitrogen atom to which they are bonded. One or both of R6 and R7 may be bonded to X1 to form a ring together with the nitrogen atom to which they are bonded.
Arimitsu JP 2010-222586 teaches additive 1-a (which is bounded by formula II) to photoresists 

    PNG
    media_image3.png
    152
    252
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    171
    media_image4.png
    Greyscale

(In formula (II), each R independently represents a hydrogen atom, an alkyl group having 1 to 4 carbon atoms (which may contain a heteroatom such as S), or a phenyl group.)
	Oi et al. JP 2004-233450 exemplifies photoresist compositions including benzimimdazole A-3 
    PNG
    media_image5.png
    119
    150
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    137
    176
    media_image6.png
    Greyscale

where R.sup.1Represents a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms;.sup.2, R.sup.3, R.sup.4, And R.sup.5Are each independently a hydrogen atom, a cyano group, a nitro group, a halogen atom, a sulfonyl group, a hydroxyl group, a carbonyl group, and an alkyl group containing them, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, A substituted or unsubstituted alicyclic group having 3 to 20 carbon atoms, an alkenyl group having 2 to 20 carbon atoms, a substituted or unsubstituted aryl group, a substituted or unsubstituted heteroaryl group, and Ar is a substituted or unsubstituted aryl group And R.sup.1~ R.sup.5May be bonded to each other to form a ring containing a hetero atom, or a dimer or a multimer may be formed via these.
	Hatakeyama et al. 20170242339 exemplifies imidazole resist polymers used in the examples (polymer 4 (page 60)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 16, 2022